Citation Nr: 1308827	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Parkinson's-like tremors, to include due to undiagnosed illness or secondary to medications taken for service-connected diseases, such as hypertension and coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from January 1991 to June 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The medical evidence shows that medication taken for the Veteran's service-connected heart disorder result in enhanced physiological tremors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for physiological tremors have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for tremors.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to obtain service connection as secondary to a service-connected disorder, there must be both evidence of a service-connected disease or injury and a present disability which is attributable to or aggravated by such disease or injury.  See 38 C.F.R. § 3.310 (2012).

The Veteran claims he started experiencing Parkinson's-like tremors approximately eight to 10 years ago.  He contends that he might have Parkinson's disease or an undiagnosed illness due to his service in Kuwait.  Alternatively, he argues that the tremors he experiences could be a side-effect of the beta blockers he takes for his heart disease and hypertension.

The Veteran never complained of or was treated for tremors during his military service, but his active duty service in Southwest Asia during the Gulf War is confirmed.  Subsequent to service discharge, the Veteran's bilateral hand tremors, with decreased sensation of the fingers, were noted as of 2007, over a decade after service.  VA outpatient treatment records from 2007 to 2010 indicate the Veteran was prescribed Depakote (Divalproex) for bipolar disorder.  The Veteran was prescribed the medication and taken off the medication several times from 2007 to 2010 due to complaints of side effects.  In January 2010, the assessment included intention tremors that appeared worse with his emotional state.  It was noted that the Veteran was taking beta-blockers, and the examiner suggested changing the prescription.  It was noted that the Veteran was reluctant to do so.  In May 2010, a VA outpatient treatment record noted that the Veteran had a tremor in his right hand.  

The Veteran was afforded a VA examination in December 2010 where the Veteran indicated tremors starting three years ago, which improved after his cardiologist discontinued some of his medications.  While the examiner observed intermittent fine hand tremors, mostly on the right, the sensory examination was normal.  The examiner diagnosed the Veteran with Parkinson's like tremors "not likely related to undiagnosed illness," but rather "more likely due to Parkinson's Disease or side-effects of Divalproex."

A VA neurological examination was obtained in January 2011.  Within the February 2011 report, the neurologist indicated the Veteran's tremors started eight years ago, especially when eating or writing, and when hands were at rest and in the feet.  A history of mild head tremors were also reported.  The neurologist noted the Veteran's family history of tremors, that the Veteran's tremors "were better" after being taken off Depakote and Metoprolol, and his cardiovascular medical history.  The neurologist diagnosed essential or familial tremors and enhanced physiological tremors from medications, including beta adrenergic agonists and neuroleptics.
Accordingly, the Board finds that the medications prescribed for his service-connected heart disorder, along with other medications, enhanced physiological tremors.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  As the evidence is at least in equipoise, service connection for physiological tremors is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for physiological tremors is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


